Citation Nr: 0408330	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease, claimed as due to nicotine dependence acquired in 
service.

3.  Entitlement to service connection for headaches, claimed 
as due to nicotine dependence acquired in service.

4.  Entitlement to service connection for ethmoid sinusitis, 
claimed as due to nicotine dependence acquired in service.

5.  Entitlement to service connection for a skin disorder, 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons, claimed to be due to ionizing 
radiation exposure.  

6.  Entitlement to service connection for disabilities 
claimed as chronic radiation sickness and digestive system 
problems including liver, gallbladder, nausea, diarrhea and 
loose bowels, loss of teeth or dental bone loss, cataracts 
and chronic fatigue syndrome, claimed as due to ionizing 
radiation exposure.  

7.  Entitlement to service connection for postoperative 
cardiovascular disease, claimed to be the result of ionizing 
radiation exposure.  

8.  Entitlement to service connection for a central nervous 
system disorder, claimed to be the result of ionizing 
radiation exposure.  

9.  Entitlement to a rating in excess of 10 percent for 
residuals of right inguinal herniorrhaphy.  

10.  Entitlement to a rating in excess of 10 percent for 
residuals of left inguinal herniorrhaphy.  

11.  Entitlement to a compensable rating for post-operative 
right inguinal neuralgia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1956.  This matter comes before the 
Board of Veterans' Appeals (Board), in part, by order of a 
United States Court of Appeals for Veterans Claims (Court) 
opinion dated April 3, 2003, which vacated a March 2002 Board 
decision and remanded for additional development the issues 
of service connection for multiple disorders claimed to be 
due to ionizing radiation exposure and increased ratings for 
residuals of right and left inguinal herniorrhaphies and 
postoperative right inguinal neuralgia.  The March 2002 Board 
decision deferred discussion of the service connection claims 
related to nicotine dependence pending additional 
development.  The issues initially arose from rating 
decisions in November 1994, August 1995, February 1996, 
January 1997, August 1998, and December 1998 by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In addition, subsequent to the March 2002 Board decision the 
veteran appointed an attorney to represent him in all VA 
matters; however, by correspondence dated in June 2003 he 
revoked that attorney's authority to represent him.  
Consequently, in August 2003, the Board notified the veteran 
that he would be considered as representing himself in the 
present appeal.  


REMAND

In its April 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issues on 
appeal.  The motion to remand stated, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board also 
notes that VA regulations have been revised to implement the 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).   The VCAA provides that upon receipt of a 
complete or substantially complete application VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In a 
subsequent decision the Federal Circuit also invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).  That decision held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

In addition, in March 2002, the Board undertook evidentiary 
development on the veteran's service connection claims 
related to nicotine dependence under 38 C.F.R. § 19.9(a)(2).  
The Federal Circuit, in DAV also invalidated this regulation 
and held it was inconsistent with 38 U.S.C. § 7104(a) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  As pertinent VA and private medical 
opinions have been added to the record without AOJ 
consideration or the appellant's waiver of such 
consideration, these matters must also be remanded for 
further development.

The revised VCAA duty to assist requires VA make reasonable 
effort to assist the claimant in obtaining evidence necessary 
to substantiate a claim, make reasonable effort to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the effort taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further effort 
to obtain those records would be futile.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The Board notes that the evidence of 
record includes medical opinions for and against the 
veteran's service connection claims related to nicotine 
dependence.  An additional medical opinion by a specialist in 
psychiatry is required to resolve the conflict in the 
evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment received for the 
disabilities at issue in this appeal 
since October 2001.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has a 
nicotine dependence that was acquired 
during active service.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner.  Upon 
examination of the veteran and review of 
the claims file the examiner must provide 
an opinion as to whether any nicotine 
dependence was more likely than not 
acquired in service, less likely than not 
acquired in service, or equally as likely 
as not acquired in service (i.e., 50 
percent or better probability, or less 
than 50 percent probability).  The 
examiner should reconcile any opinion 
given with the medical evidence of 
record, including the July 2002 VA 
examiner's opinion and the October 2003 
private medical opinion.

4.  The RO must ensure that the 
development sought above is completed 
(and that the opinion sought is provided 
as specified).  Then the RO should review 
the claims in light of all additional 
evidence received since the October 2001 
supplemental statement of the case (and 
in particular the evidence subsequently 
received by the Board, as well as the 
evidence obtained pursuant to the above 
requests).  If the benefits sought remain 
denied, the appellant should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Court decision incorporating the joint motion by the parties, 
to assist the veteran in the development of his claims, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


